Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hieda (US 2015/0049764 A1) - a plurality of servers that store data that is associated with key information, respectively; a packet forwarding apparatus that, on receipt of a new packet that contains the key information and is addressed to one of the plurality of servers, requests a control apparatus to decide a forwarding destination from among the plurality of servers; and the control apparatus. The control apparatus includes: a forwarding destination selection section that decides a forwarding destination of the packet based on key information in a header part of the packet; and an entry setting section that sets, in a packet forwarding apparatus(es) on a path to the forwarding destination, a flow entry for forwarding a subsequent packet(s) with same key information to the forwarding destination. The packet forwarding apparatus(es) forwards a packet(s) with the same key information to the forwarding destination using the set flow entry, but does not disclose a priority controller, load balancing controller, and a packet transfer controller configured to forward the first data buffer dedicated to the predetermined external server and corresponding to the first communication path; or the one or more second data buffers dedicated to the one or more VNFs provided by the first server and corresponding to the second or third communication path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462